United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2376
                         ___________________________

   Central States, Southeast and Southwest Areas Health and Welfare Fund, an
  Employee Welfare Benefit Plan; Arthur H. Bunte, Jr., a Trustee thereof, in his
                              representative capacity,

                       lllllllllllllllllllll Plaintiffs - Appellants,

                                            v.

 Student Assurance Services, Inc.; Columbian Life Insurance Company; Security
                     Life Insurance Company of America,

                      lllllllllllllllllllll Defendants - Appellees.
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: March 11, 2015
                               Filed: August 10, 2015
                                   ____________

Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

      This appeal arises out of an insurance coverage dispute between Central States,
Southeast and Southwest Areas Health and Welfare Fund, an ERISA plan, and two
insurance companies, Columbian Life Insurance Company and Security Life
Insurance Company of America. In essence, both sides contend that the other bears
primary responsibility to cover medical expenses incurred by their common insureds.
Central States brought suit to enforce the terms of its plan under § 502(a)(3) of
ERISA. The district court1 dismissed the complaint because the relief sought by
Central States was legal rather than equitable. Agreeing with several other circuits
that have addressed the same legal argument of Central States, we affirm.

       Central States, a multi-employer trust fund governed by ERISA, provides
health and welfare benefits to participants in the teamster industry and their
dependants. Columbian Life and Security Life are insurance companies that sell,
among other things, medical insurance for accidents suffered by students. Student
Assurance Services processed claims for policies issued by Columbian Life and
Security Life. For purposes of this opinion, we refer to these three entities
collectively as “Student Assurance.”

       Central States’s complaint identifies thirteen junior high, high school, and
college student-athletes who were covered dependants under its plan. These students
also were covered under policies issued by Student Assurance. After the students
sustained athletic injuries, Central States paid the students’ medical expenses and
sought reimbursement from Student Assurance. Student Assurance refused to pay.
In total, Central States paid $137,204.88 in benefits. Central States alleges that
according to the coordination of benefits provision of its plan, the student accident
policies supply primary coverage for the students’ covered medical expenses.
Student Assurance insists, however, that the student accident policies are excess
policies, and that they are not obligated to pay until Central States has reached the
maximum contribution under its plan.



      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
       Central States sued, invoking federal common law and § 502(a)(3) of ERISA.
The complaint includes claims for declaratory relief, restitution, and the imposition
of an equitable lien and constructive trust to secure reimbursement for the benefits
paid on behalf of the common insureds. Student Assurance moved to dismiss on the
ground that Central States’s claims, while ostensibly seeking equitable remedies,
were actually for legal relief that is unavailable under § 502(a)(3). See Great-West
Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204 (2002). The district court granted
the motion and dismissed the complaint.

       We are the fifth circuit to consider substantially identical claims brought by
Central States against insurance providers who are not governed by ERISA. Central
States seeks to employ § 502(a)(3) to enforce its coordination of benefits provision
against other insurers. In response, the insurers have argued that Knudson forecloses
the claims, because Central States requests legal, not equitable, relief. Four circuits
have agreed with the insurers and held that Central States’s claims are not permitted
under § 502(a)(3). See Central States, Se. & Sw. Areas Health & Welfare Fund v.
Gerber Life Ins. Co., 771 F.3d 150 (2d Cir. 2014); Central States, Se. & Sw. Areas
Health & Welfare Fund v. Bollinger, Inc., 573 F. App’x 197 (3d Cir. 2014); Central
States, Se. & Sw. Areas Health & Welfare Fund v. First Agency, Inc., 756 F.3d 954,
959-62 (6th Cir. 2014); Central States, Se. & Sw. Areas Health & Welfare Fund v.
Health Special Risk, Inc., 756 F.3d 356 (5th Cir. 2014).

        In Knudson, an ERISA plan sued a participant for restitution under § 502(a)(3)
to recover benefits paid before a settlement of a personal injury lawsuit between the
participant and an auto manufacturer. 534 U.S. at 207-08. The Supreme Court held
that an ERISA plan can bring a claim under § 502(a)(3) only for “those categories of
relief that were typically available in equity.” Id. at 210 (internal quotation omitted).
The Court then distinguished legal claims for restitution from equitable claims. A
plaintiff could seek restitution at law when he “could not assert title or right to
possession of particular property, but . . . he might be able to show just grounds for

                                          -3-
recovering money to pay for some benefit the defendant had received from him.” Id.
at 213 (internal quotation omitted). Restitution was available at equity, and thus
available under § 502(a)(3), only “where money or property identified as belonging
in good conscience to the plaintiff could clearly be traced to particular funds or
property in the defendant’s possession.” Id. (emphasis added). In Knudson, the
settlement proceeds were paid not to the plan participant, but to his attorney and to
a trust for medical care. Since the plan participant never had the funds in his
possession, the Supreme Court held that the ERISA plan’s claim for restitution was
legal rather than equitable. Id. at 214.

       Following the analysis of Knudson, our sister circuits have concluded that
Central States’s claims for restitution and for an equitable lien or a constructive trust
are legal rather than equitable claims, because the fund seeks compensation out of the
general assets of the non-ERISA insurers, and does not assert the right to particular
property in the possession of the insurers. See Gerber Life, 771 F.3d at 154-55;
Bollinger, 573 F. App’x at 200-02; First Agency, 756 F.3d at 960-61; Health Special
Risk, 756 F.3d at 366-67. We agree with their analysis, and we likewise conclude that
the district court properly dismissed those claims in this case.

       Central States’s complaint also seeks declaratory relief as to both past and
future covered medical expenses incurred by the common insureds. The district court
properly dismissed these claims as well. With respect to past expenses, Central
States’s complaint seeks ultimately to recover the $137,204.88 that it paid on behalf
of the common insureds. Central States “does not seek a declaration of liability under
conflicting plans, but a judgment through which it can continue to pursue its goal of
receiving monetary compensation not authorized by § 502(a)(3).” Health Special
Risk, 756 F.3d at 368; see also Gerber Life, 771 F.3d at 154 (“Central States’ claims
are, in essence, legal ones for money damages even though they are covered by an
equitable label. Litigants are not at liberty to plead around ERISA’s limitations by
resorting to common law or declaratory judgment claims.”); Bollinger, 573 F. App’x

                                          -4-
at 200 n.5 (“We think it clear, however, that such requests [for declaratory relief]
simply seek a recovery equal to the sum of money that Central States had paid though
it does so by using equitable nomenclature.”). As to a declaratory relief addressing
future expenses, assuming for the sake of analysis that § 502(a)(3) permits such a
claim, Central States’s claim is not ripe for review, because “[t]he complaint contains
no allegation that any of the [thirteen] insureds have sustained new injuries creating
a dispute over who must pay their claims.” Health Special Risk, 756 F.3d at 368.

      For these reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -5-